Case: 15-60034      Document: 00513130184         Page: 1    Date Filed: 07/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-60034
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             July 27, 2015
                                                                              Lyle W. Cayce
JOSEPH EDWARD PARKER,                                                              Clerk


              Plaintiff - Appellant

v.

LEAF RIVER CELLULOSE, L.L.C.,

              Defendant - Appellee




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:14-CV-9


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In this case, we are called upon to remedy the Mississippi legislature’s
alleged drafting oversight. We decline the invitation and instead apply the
statute as written.
       Plaintiff–Appellant Joseph Edward Parker was an employee of
Defendant–Appellee Leaf River Cellulose, LLC (“Leaf River”) from 2008 until



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60034     Document: 00513130184      Page: 2   Date Filed: 07/27/2015



                                  No. 15-60034
2013. On December 13, 2013, Leaf River terminated Parker’s employment
because, contrary to company policy, Parker parked his vehicle in the company
parking lot with a firearm locked inside.
      Under Mississippi law, with exceptions not pertinent here, a “private
employer may not establish, maintain, or enforce any policy or rule that has
the effect of prohibiting a person from transporting or storing a firearm in a
locked vehicle in any parking lot, parking garage, or other designated parking
area.” Miss. Code. Ann. § 45-9-55(1).
      Leaf River allegedly violated this law. Based on this alleged violation of
the law, Parker brought this diversity action seeking damages in excess of
$75,000.
      The same statute Leaf River allegedly violated further provides that a
“private employer shall not be liable in a civil action for damages resulting
from or arising out of an occurrence involving the transportation, storage,
possession or use of a firearm covered by this section.” Miss. Code. Ann. § 45-
9-55(5). Based on this provision, Leaf River filed a motion to dismiss, which
the district court granted. The issue is whether a damages claim is available
to Parker. Applying the law as written, we find no such remedy available.
      “The district court’s dismissal for failure to state a claim is reviewed de
novo.” Gearlds v. Entergy Servs., Inc., 709 F.3d 448, 450 (5th Cir. 2013). We
must determine whether the allegations, taken as true and viewed in the light
most favorable to the plaintiff, “state a claim for relief that is plausible on its
face.” Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012) (quoting
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 1974 (2007)).
      This case presents a pure question of statutory interpretation. Because
we are construing a Mississippi statute, we must adhere to the interpretive
methods of Mississippi courts. See Boatner v. Atlanta Speciality Ins. Co., 115
F.3d 1248, 1255 (5th Cir. 1997).            Where statutory text is plain and
                                        2
    Case: 15-60034     Document: 00513130184      Page: 3    Date Filed: 07/27/2015



                                  No. 15-60034
unambiguous, Mississippi courts disclaim any interpretive role.            See Pat
Harrison Waterway Dist. v. Cnty. of Lamar, No. 2013-CA-01535-SCT, 2015 WL
1249679, at *10 (Miss. Mar. 19, 2015) (“Before we engage in statutory
interpretation, we look to the statute to determine whether interpretation is
necessary, that is, whether the language is plain, unambiguous, and in need of
no interpretation.”); Miss. Methodist Hosp. & Rehab. Ctr., Inc. v. Miss. Div. of
Medicaid, 21 So.3d 600, 607 (Miss. 2009) (“This Court will not engage in
statutory interpretation if a statute is plain and unambiguous.”). Further, the
Mississippi Supreme Court has very recently reiterated that its “function is
not to decide what a statute should provide, but to determine what it does
provide,” its “constitutional duty is to interpret statutes according to their clear
meaning,” and its obligation is to “apply the plain meaning of unambiguous
statutes.” DeSoto Cnty. v. T.D., 160 So.3d 1154, 1156 (Miss. 2015) (internal
quotations and citations omitted).
      The Mississippi legislature has decided that employers “shall not be
liable in a civil action for damages resulting from or arising out of an
occurrence involving the transportation, storage, possession or use of a firearm
covered by this section.” Miss. Code. Ann. § 45-9-55(5). We find this provision
plain, unambiguous, and applicable. This is a “civil action for damages” that,
as alleged, results from and arises out of Parker’s transportation and storage
of a firearm as contemplated by section 45-9-55(1). Accordingly, Leaf River
cannot be held liable for civil damages and the case must be dismissed.
      Parker does not argue that this civil action for damages does not arise
from his transportation and storage of a firearm. Rather, he argues that the
statue does not mean quite what it says. We do not quibble with Parker’s
contention that section 45-9-55 must be read and interpreted as a whole. See
e.g., Lawson v. Honeywell Int’l, Inc., 75 So.3d 1024, 1029 (Miss. 2011) (“The
Court looks to the whole of a statute to avoid adhering to one sentence or
                                         3
    Case: 15-60034     Document: 00513130184       Page: 4   Date Filed: 07/27/2015



                                   No. 15-60034
phrase of statute in a way that skews its true meaning.”). But, as is shown
when his specific arguments are considered, this gets Parker nowhere.
      Parker argues that the law’s purpose would be confounded if damages
claims were not permitted, that subsection (5)’s immunity only covers
situations where “an employee illegally uses the firearm the employer was
prevented from prohibiting,” that subsections (1) and (5) are in conflict, and
that we have “power to correct obvious errors.” Each of these arguments fails.
      Parker’s purposivist approach to statutory interpretation is at odds with
the strict textual approach applicable under Mississippi law when the text is
unambiguous.     Further, Parker goes beyond the text and cites legislative
history in an effort to show that subsection (5) was intended to provide
employers immunity only in the event of a shooting. Under Mississippi law,
however, legislative history is a tool of “statutory construction” only employed
after a finding that the text is ambiguous. See, e.g., Bell v. State, 160 So.3d
188, 193 (Miss. 2015).       That Parker’s invocation of legislative intent is
inconsistent with the statutory text is laid bare by Parker’s stark plea: “Let
Legislative Purpose Control Over Words.” This we will not do. See DeSoto
Cnty., 160 So.3d at 1156.
      “Where statutes are ambiguous or in conflict with one another, it is
proper to resort to the rules of statutory construction.” Miss. Gaming Comm’n
v. Imperial Palace of Miss., Inc., 751 So.2d 1025, 1028 (Miss. 1999). Parker
believes subsections (1) and (5) are in conflict if, as it seems, the first provision
prohibits certain conduct and the second provides that a violator is not liable
for damages in a civil action. This is plainly wrong. Subsection (5) does not
nullify or conflict with subsection (1).     It merely precludes plaintiffs from




                                         4
     Case: 15-60034        Document: 00513130184           Page: 5     Date Filed: 07/27/2015



                                        No. 15-60034
seeking a specific remedy—damages in a civil action. Parker’s choice to pursue
the one remedy subsection (5) denies does not bespeak conflict. 1
       Next, Parker asks we correct the Mississippi legislature’s purported
“obvious” error by adding the phrase “other than for a violation of subsection
(1) of this section” to the end of subsection (5). If there is an error here, it is
not obvious. This case is not like Roseberry v. Norsworthy, a case cited by
Parker in which the Mississippi Supreme Court concluded with “irresistible
conviction” that the legislature committed a “mere clerical error” by using the
word “maximum” when it meant “minimum.” See 100 So. 514, 517 (Miss.
1924). Nor is this case like Martin v. State, where the Mississippi legislature
committed another clerical error—using the word “and” where it intended to
use the word “are.” See 199 So. 98, 101 (Miss. 1940.) We cannot very well add
eleven words to the statute and claim to be correcting a clerical error. Absent
undeniable evidence of error, such a course would be especially inappropriate
given that we are a federal court applying state law in a diversity action. The
legislature may rewrite the law, we will not.
       Parker’s final argument dispenses with statutory interpretation
altogether.     In McArn v. Allied Bruce-Terminix Co., Inc., the Mississippi
Supreme Court identified two “narrow” exceptions to the at-will employment
doctrine: (1) where the employee is discharged for refusing to participate in
illegal acts, and (2) where the employee “is discharged for reporting illegal
acts.” 626 So.2d 603, 607 (Miss. 1993). Only to that “limited extent” have
Mississippi courts created “public policy exceptions to the age old common law
rule of employment at will.” Id. Per Parker, we “should adopt a third public



       1  As an alternative basis for affirmance, Leaf River argues section 45-9-55 does not
provide a private right of action. We do not reach this argument, but the existence of the
issue illustrates the lack of conflict here. Not every statutory violation gives rise to a private
lawsuit, or to a claim for damages.
                                                5
    Case: 15-60034     Document: 00513130184     Page: 6   Date Filed: 07/27/2015



                                  No. 15-60034
policy exception to the at-will employment doctrine.”           In other words,
notwithstanding subsection (5) and Mississippi’s robust at-will employment
doctrine, we should create a cause of action that permits Parker’s suit to go
forward. The common law is not a means to end-run legislative enactments,
and we will not effectively abrogate subsection (5) by judicial fiat.
      AFFIRMED.




                                        6